Citation Nr: 1047848	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back condition with spondylosis at L4 (low back disability). 

2.  Entitlement to a rating in excess of 10 percent for sciatic 
sensory deficit of the right leg, associated with a low back 
disability.

3.  Entitlement to a rating in excess of 10 percent for sciatic 
sensory deficit of the left leg, associated with a low back 
disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded these issues to the agency of original 
jurisdiction (AOJ) further development in April 2010.  As 
discussed below, the Board finds that the AOJ substantially 
complied with the remand instructions and, therefore, a further 
remand is not required under Stegall v. West, 11 Vet. App. 268 
(1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board's prior remand instructions were fully 
complied with, it was noted in the VA treatment records that were 
obtained that the Veteran was receiving Social Security 
Administration (SSA) Disability in part because of his back.  The 
Court of Appeals for Veterans Claims (the Court) has held that 
relevant medical records from SSA, pertaining to any original or 
continuing award of disability benefits, should be requested and 
associated with the claims file before a decision is rendered.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As 
such, SSA records should be obtained.    

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration (SSA) and request copies of 
any records relating to an award of SSA 
benefits to the Veteran.  All efforts to 
obtain SSA records should be fully 
documented, and a negative response should 
be provided if records are not available.

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


